Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 5/21/2019 are now acceptable.  The previous objections have been resolved by amendment to the claims.

Allowable Subject Matter
Claims 1, 3-5, 7, and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or motivate the claimed combination of elements, in particular the door module with door wing, door portal having two vertically and two horizontally disposed struts such that the wing is movable relative to the portal between opening and closing position, at least one elastically deformable sealing element that in the closing position seals the vertical periphery of the wing in relation to one of the two vertical struts, an electronic door control system, and at least one first molded element disposed on the vertical periphery of the wing and at least a second molded element disposed on the one of the vertical struts such that the first molded element and the second molded element only in the closing position of the door wing automatically engage in one another in such a manner that, when viewed in a direction perpendicular to the plane of the door wing, an indirect form-fit is automatically produced between the first molded element and the second molded element, but such a form-fit is or will be automatically canceled in a position of the door wing that deviates from the closing position, and wherein the automatic accomplishing and canceling of the form-fit is controlled by the movement of the door wing in the closing or opening direction and is separate from and independent of the electronic door control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
cak